People v Parks (2019 NY Slip Op 00539)





People v Parks


2019 NY Slip Op 00539


Decided on January 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2019

Sweeny, J.P., Tom, Kahn, Oing, Singh, JJ.


8207 633/11

[*1]The People of the State of New York, Respondent,
vLloyd Parks, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Patricia A. Williams, J.), rendered October 25, 2013, convicting defendant, after a nonjury trial, of two counts of sexual abuse in the first degree, and sentencing him to concurrent terms of two years, unanimously affirmed.
Defendant's legal sufficiency claim is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence
(see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supported the inference that defendant's conduct after he exerted forcible compulsion constituted "sexual contact" (Penal Law 130.00[3]). We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2019
CLERK